DETAILED ACTION
Claim(s) 1-30 are presented for examination. 
Claims 1, 12, 18 and 29 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
As required by the AFCP 2.0 pilot program, Applicant’s representative David M. Noonan (Registration No. 59,451) was contacted on November 22nd, 2021 to provide clarification of proposed claim amendments (see interview summary paper # 20211120). 

Applicant’s amendments filed November 17th, 2021 do not place the claims in condition for allowance since previously cited prior art by Babaei in view of Zhao and in further view of Barakam still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

Response to Arguments
Applicant’s arguments (see remarks pages 9-13 of 14) filed November 17th, 2021 with respect to rejection of claim(s) 1-30 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Babaei, Zhao, and Barakam, when taken alone or in combination, fail to disclose or suggest all aspects recited in the subject claims. Zhao ... fails to disclose or suggest at least "tuning, after the period of time, the transceiver from the second frequency to a selected BWP to communicate with the first RAT as part of the DSDS." Zhao ... fails to disclose or suggest at least "sending, based on the tuning the transceiver from the second frequency to the selected BWP as part of the DSDS... , a scheduling request to the first RAT over the selected BWP to request a scheduling grant from the first RAT," as recited in amended independent claim 1... there is no disclosure or suggestion that the terminal in Barakam would tune back to a different BWP on the first subscription, as generally recited in independent claim 12. Babaei fails to cure the deficiencies of Zhao and Barakam [Remarks, pages 9-13 of 14].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 

Zhao (US 2021/0058957 A1) fig. 5: Steps “503” / “504”, pg. 1, ¶6; pg. 6, ¶157 & 158 discloses as follows:


    PNG
    media_image1.png
    395
    604
    media_image1.png
    Greyscale


	[0006] After triggering an SR (scheduling request), there are two ways to transmit the SR, namely: transmitting the SR (D-SR) through dedicated scheduling request resources and performing the SR (RA-SR) through a random access process.
	[0153] Embodiment 2: as shown in FIG. 5, a method for performing a scheduling request without a dedicated SR configuration before changing and with the dedicated SR configuration after changing according to the embodiment of the present application includes:	...
	[0157] Step 503: the terminal changes the activated BWP from the BWP 2 to the BWP 1.
	[0158] Step 504: since the logical channel 2 triggering the SR is not provided with the dedicated SR configuration on the BWP 2, the terminal can perform the RA-SR or perform the SR through a dedicated scheduling request resource (namely D-SR).


BARAKAM et al. (US 2016/0316421 A1) pg. 1, ¶7 discloses as follows:

	[0007] Because most DSDS devices contain a single radio resource, such as a transceiver, where a first subscription has established an ongoing call with a first subscription network, the UE must tune the transceiver to a second subscription to receive necessary paging signals and to transmit, for example, message acknowledgement signals and/or measurement indication signals. Therefore, while the first subscription continues an ongoing call, the transceiver may periodically tune away from the first subscription to the second subscription to receive such necessary paging and/or control information.


In other words, Zhao teaches:

"tuning, after the period of time, the transceiver from the second frequency to a selected BWP to communicate with the first RAT as part of the DSDS." by disclosing – 
	
		the terminal changes the activated BWP from the BWP 2 to the BWP 1.

"sending, based on the tuning the transceiver from the second frequency to the selected BWP as part of the DSDS... , a scheduling request to the first RAT over the selected BWP to request a scheduling grant from the first RAT" by disclosing – 

		transmitting the SR (D-SR) through dedicated scheduling request resources and performing the SR (RA-SR) through a random access process.

Bakaram further teaches:

“a dual subscription dual standby (DSDS)”. by disclosing –
		
	the transceiver may periodically tune away from the first subscription to the second subscription to receive such necessary paging and/or control information.

	Therefore a prima facie case of obviousness is established by Babaei in view of Zhao and in further view of Barakam under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s), However further search and/or consideration is required. 

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). 

Patent Publication Document No.: BALASUBRAMANIAM et al. (US 2018/0288732 A1); see fig. 4, pg. 5, ¶56.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469